Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s reply and amendments to the claims filed 07/01/2022 have been acknowledged. Applicant’s amendments to the claims overcome the rejections made under 35 U.S.C. 112(a) written description and scope of enablement in the Non-Final Office Action mailed 02/01/2022. 
Election/Restrictions
Claims 54-56 and 58-60 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 61-66 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 64 is objected to because of the following informalities:  Claim 64 recites “onocyte-derived cells” on line 4 rather than “monocyte-derived cells”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 61-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to 1) a method of treating a disease in a patient in need thereof comprising administering to said patient one of the claimed anti-Siglec-9 antibodies; 2) a method of modulating the activity of NK cells and/or CD8 T cells in a subject comprising administering the claimed anti-Siglec-9 antibodies, 3) a method for modulating the activity of monocyte-derived cells or lymphocytes expressing Siglec 7 and/or 9, comprising contacting the cells with the claimed anti-Siglec 9 antibody, and 3) a method of identifying lymphocytes comprising contacting a biological sample obtained from the subject with one of the claimed anti-Siglec-9 antibodies. 
The specification teaches the development of several antibodies that specifically bind to human Siglec-9 and neutralizes the inhibitory activity of the Siglec-9 polypeptide on NK cells (see Tables B and C and Examples 2, 7, 8, 10, and 12). Specifically, Balb/c mice were immunized with human Siglec-9 Fc recombinant protein to obtain anti-human Siglec 9 antibodies. The anti-Siglec 9 antibody clones mAbA, mAbB, mAbC, and mAbD were selected for humanization by CDR grafting to yield the variable heavy and light chain sequences recited in instant claim 56 (see Example 2, Part B, Pages 90-95). The anti-Siglec-9 antibodies did not bind to any of the Siglecs-3, -5, -6, -7, -8, -10, -11, or -12 (Example 3). Binding on monocyte-derived dendritic cells (moDCs) and moDCs desialylated with neuraminidase was tested in a titration experiment, and it was shown that the EC50 after neuraminidase treatment was 10- fold higher, suggesting that Siglec-9 expressed on moDCs were engaged in cis interaction with their sialic acid ligands before neuraminidase treatment. However, the plateau phase level is not modified, suggesting that the anti-Siglec-9 antibodies mAbA, mAbB, and mAbD can bind all Siglec-9 conformations on cell surfaces and inhibit cis-interactions and signaling in moDCs as well as in other cell types such as NK cells, CD8 T cells, monocytes, and M1/M2 macrophages (Example 6).  Each of the anti-Siglec-9 mAbs mAbA, mAbB, mAbC, and mAbD were found to increase NK cell cytotoxicity in a dose dependent manner (Example 7, Page 99 and Example 8), as well as block the binding of Siglec-9 to its sialic acid ligands on tumor cells (Example 10, Part A). 
The specification does not teach that the anti-Siglec 9 antibodies can be used to treat any disease or disorder in a subject or a cancer that is not characterized by the expression of the sialic acid-containing ligands of Siglec-9. 
While disrupting the interaction of Siglec-9 with its sialic acid-containing ligands expressed on cells (e.g. tumor cells) may be therapeutically beneficial in conditions caused, at least in part, by the activity of Siglec-9, other conditions in which the increased expression of Siglec-9 and/or its sialic acid-containing ligands is merely an effect of the disease or condition reasonably would not show any beneficial therapeutic effect. For example, while Siglec-9 levels are upregulated in the serum and synovial fluids of patients with rheumatoid arthritis, the administration of recombinant human Siglec-9 Fc protein attenuated collagen-induced arthritis in mice. Thus, Siglec-9 plays a potent immunosuppressive role in the pathogenesis of rheumatoid arthritis by reciprocal regulation of Th17-/Treg-cell differentiation (Wang, see entire document, in particular, Abstract) (Wang, X., et al. Scandinavian Journal of Immunology 85.6 (2017): 433-440). As such, the anti-Siglec-9 antibodies of the claimed invention may not be therapeutically beneficial in the treatment of any disease or disorder in a subject. It also does not appear reasonable to administer an anti-Siglec-9 antibody to any subject as recited in claim 63, which may not have a disease or disorder caused by Siglec-9 activity and may even experience adverse side-effects towards the anti-Siglec-9 antibody. Additionally, as stated earlier, each of the anti-Siglec 9 antibodies of the claimed invention blocks the binding of Siglec-9 to its sialic acid ligands on tumor cells (Example 10, Part A). Therefore, artisans would not reasonably expect the anti-Siglec 9 antibodies to be able to treat cancer that is not characterized by the expression of Siglec-9 ligands. Although artisans are adept at identifying patients belonging to clinically identified conditions and disorders, increased expression of Siglec-9 and/or its sialic acid ligands per se is not a clinical disease and/or disorder and thus artisans would reasonably need to engage in additional unpredictable basic science research and experimentation to identify the full scope of patient populations which would reasonably receive benefit, and thus be treated, by the claimed methods.     
As stated earlier, the anti-Siglec-9 mAbs mAbA, mAbB, mAbC, and mAbD were not cross-reactive with any other Siglec protein, including Siglec 7 (Example 2). There is no evidence provided in the specification that the claimed anti-Siglec-9 antibodies are capable of modulating the activity of monocyte-derived cells and/or lymphocytes only expressing Siglec-7 commensurate in scope of claim 64. Thus, artisans would not reasonably expect the claimed anti-Siglec 9 antibodies to bind to cells not expressing Siglec 9. Further, without a limiting definition, the term “modulate” means to enhance or reduce the activity of monocyte-derived cells and/or lymphocytes. However, the specification only teaches that the claimed anti-Siglec-9 antibodies were found to enhance NK cell cytotoxicity in a dose dependent manner (Example 7, Page 99 and Example 8). Thus, absent of evidence to the contrary, artisans would not reasonably expect the claimed anti-Siglec 9 antibodies to reduce the activity of monocyte-derived cells and/or lymphocytes such as NK cells commensurate in scope of claims 63-65.  
Lastly, claim 66 is drawn to a method of identifying lymphocytes comprising obtaining a biological sample comprising cells from a subject and contacting the cells with the claimed anti-Siglec 9 antibody to assess whether the antibody binds to the cells;   however, there does not appear to be a means of detecting the anti-Siglec 9 antibody in vitro such as using a fluorescent tag or other detectable moiety that is attached to the anti-Siglec 9 antibody. Thus, artisans would not reasonably expect the claimed anti-Siglec 9 antibodies alone to be capable of detecting Siglec 9-expressing cells in a biological sample without being attached to a detectable moiety. Moreover, artisans would not expect the claimed anti-Siglec-9 antibodies to be able to identify any lymphocyte as recited in the claim, just those that express Siglec-9. 
Therefore, while the specification is enabling for the use of anti-Siglec-9 antibodies in treating a disease or disorder mediated directly, at least in part, by the interaction of Siglec-9 with its sialic acid-containing ligands, it does not enable one of ordinary skill in the art to 1) treat any disease or disorder in which the increase in expression of either Siglec-9 or its sialic acid-containing ligands is an effect of the disease or disorder. It also does not appear reasonable to administer an anti-Siglec-9 antibody to any subject as recited in claim 63, which may not have a disease or disorder caused by Siglec-9 activity and may even experience adverse side-effects towards the anti-Siglec-9 antibody. Moreover, absent of evidence to contrary artisans would not reasonably expect the claimed anti-Siglec-9 antibodies to reduce the activity of monocyte-derived cells and/or lymphocytes such as NK cells or enhance the activity of monocyte-derived cells and/or lymphocytes that only express Siglec-7 but not Siglec-9. Lastly, artisans would not reasonably expect the claimed anti-Siglec-9 antibodies alone to be capable of detecting Siglec-9 expressing lymphocytes without being attached to a detectable moiety such as a fluorescent tag.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 64, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification states that the claimed anti-Siglec 9 antibodies are capable of inhibiting cis-interactions and signaling in moDCs as well as in other cell types such as NK cells, CD8 T cells, monocytes, and M1/M2 macrophages (Example 6). Accordingly, the anti-Siglec 9 antibodies were found to increase NK cell cytotoxicity in a dose dependent manner (Example 7, Page 99 and Example 8).  The claims recite in vivo and in vitro methods for “modulating” the activity of monocyte-derived cells and/or lymphocytes such as NK cells (or assessing the ability of the anti-Siglec 9 antibodies to modulate activity) comprising administering to a subject the claimed anti-Siglec 9 antibodies or contacting a biological sample from a subject with the claimed anti-Siglec 9 antibodies. Without a limiting definition, however, it unclear if the term “modulate” means to enhance or reduce the activity of monocyte-derived cells and/or lymphocytes. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/01/2022 with respect to rejections of claims under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of 07/01/2022 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644